Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2, 6 and 15-22 are canceled.
Claims 1, 3-5, 7-14 and 23-24 are allowed (claims renumbered as 1-14).
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 5-7) filed on 11/04/2021. 
	Regarding claim 1, In addition to Applicant’s amendments filed on 11/04/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “at least a second apparatus (34A), including: a first short-range transceiver (32B1), for receiving said status from said first apparatus (38A); and a second member (16B1), comprising at least one member selected from a group consisting of a visual, vocal and transmitting device, for being turned on once said status is active, thereby said second apparatus (34A) indicates a second location of said emergency event, being improved in relation to said first location.”, in conjunction with other claim elements as recited in claim 1.
	Therefore, claims 1, 3-5, 7-14 and 23-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645